Citation Nr: 1701908	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-09 559	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for Charcot right foot with degenerative joint disease and post-traumatic right mid-foot fracture (right foot disorder).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an eye condition.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, and from
September to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the Veteran's claims.  This matter was remanded in April 2015 for further development.  

The Board also remanded the issues of entitlement to service connection for tinnitus and for posttraumatic stress disorder (PTSD).  By way of an August 2015 rating decision, the RO granted service connection for each disability and assigned a 100 percent disability rating effective September 7, 2010.  The granting of service connection constitutes a full grant of the claims.  Consequently, they are not before the Board.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1965 to May 1967, and from September to November 1976.

2.  On October 14, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


